Citation Nr: 0107798	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-07 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant's deceased spouse is a veteran for 
purposes of determining eligibility for Department of 
Veterans Affairs benefits.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The appellant's deceased spouse is alleged to have had active 
duty service during World War II.  He died in June 1984.  The 
appellant is his surviving spouse.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the appellant's appeal.  

2.  The U.S. Army Reserve Personnel Center has been unable to 
verify the appellant's deceased spouse alleged period of 
active service in the U. S. Armed Forces in the Far East or 
the Commonwealth Army of the Philippines or to verify any 
guerilla service.


CONCLUSION OF LAW

The appellant's eligibility for VA benefits based on her 
deceased spouse's service is not established.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. § 101(2) (West 1991); 38 C.F.R. 
§§ 3.1, 3.8, 3.9, 3.203 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to her claim, and expanded on VA's duty to notify 
the claimant and her representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Review of the 
claims folder reveals that the RO's actions comply with the 
new statutory provisions.  In addition, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the appellant.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Factual Background
 
In February 1998, the RO received a letter from the appellant 
inquiring as to entitlement to VA benefits.  She indicated 
that her deceased husband had served in the Philippine 
Commonwealth Army, the U.S. Armed Forces in the Far East 
(USAFFE) and Philippine guerilla units during World War II.  

In June 1998, the appellant submitted another copy of her 
previous statement, as well as copy of a document from the 
Philippines Veterans Affairs Office, dated in November 1984.  
The document certified that the appellant's deceased spouse 
was a veteran of World War II/Philippine Revolution who 
served with "A" Co. 1st Bn., 96th Inf. Regt.  The specified 
basis for the certification was that his name was carried in 
the Approved Revised Reconstructed Guerilla Roster of 1948.  
It was noted that the document was issued at the veteran's 
request and for reference purposes only.  

With her February 1999 application for Dependency and 
Indemnity Compensation, the appellant submitted a copy of 
what appeared to be a discharge certificate from the 
Philippine Army.  The document indicated that the appellant's 
deceased spouse enlisted in September 1943 for the "A" Co. 
1st Bn., 96th Inf. Regt. to serve three years.  He was 
honorably discharged from the military service of the 
Philippine Commonwealth in March 1946. 

In May 1999, the RO informed the appellant that it must 
verify that her deceased spouse had recognized service.  It 
submitted a verification request to the U.S. Army Reserve 
Personnel Center (ARPERCEN), which included the man's date of 
birth, date of death, and alleged dates of service.  The May 
1999 response from ARPERCEN stated that the individual had no 
service as a member of the Philippine Commonwealth Army, 
including recognized guerillas, in the service of the U.S. 
Armed Forces.  

In a July 1999 letter, the RO informed the appellant that she 
was not eligible for VA benefits because her deceased spouse 
did not have the requisite military service.  The appellant 
timely appealed that decision.    

Analysis

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse upon his service-connected death, 
with service connection determined according to the standards 
applicable to disability compensation.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.5(a) (2000); see 38 U.S.C.A. 
Chapter 11.  Generally, a "veteran" is a person who served 
in the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). 

Service in the Commonwealth Army of the Philippines is 
included for purposes of eligibility for VA compensation 
benefits from and after the dates and hours, respectively, 
when they were called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941.  
38 C.F.R. § 3.8(c)(1).  

Service as a guerrilla under a commissioned officer of the 
United States Army, Navy or Marine Corps, or under a 
commissioned officer of the Commonwealth Army recognized by 
and cooperating with the United States Forces is similarly 
included for purposes of eligibility for VA benefits.  
38 C.F.R. § 3.8(d)(1).  Guerilla service may be recognized or 
unrecognized as provided by VA regulations.  38 C.F.R. § 
3.8(d)(2).  See generally 38 C.F.R. § 3.9 (discussing how the 
period of active service is determined for Philippine 
service).  

For the purpose of establishing entitlement to VA benefits, a 
claimant may submit evidence such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge.  VA may accept such 
evidence without verification from the appropriate service 
department only if that evidence is itself a document issued 
by the service department and VA is satisfied as to its 
sufficiency, authenticity, and accuracy.  38 C.F.R. § 
3.203(a).  When the claimant does not submit evidence of 
service or the evidence submitted is not sufficient or 
accurate, VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c).   

According to the provisions of 38 C.F.R. § 3.203, VA is 
prohibited from finding that a particular individual served 
in the U.S. Armed Forces on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification.   Therefore, 
service department findings are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Spencer v. 
West, 13 Vet. App. 376, 380 (2000) (quoting Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. Brown, 
118 F.3d 747 (Fed. Cir.), cert. denied, 522 U.S. 958, 139 L. 
Ed. 2d 301, 118 S. Ct. 386 (1997).   

In this case, it is not clear whether the documents submitted 
by the appellant were acceptable as proof of service without 
verification by the service department.  38 C.F.R. § 
3.203(a).   Therefore, as required by VA regulation, the RO 
requested verification of service from the service 
department.  The response from ARPERCEN indicated that the 
claimant did not have verified Philippine service for 
purposes of establishing eligibility for VA benefits.  These 
findings are binding on VA.  38 C.F.R. § 3.203; Spencer, 13 
Vet. App. at 380.  Accordingly, the Board finds that the 
appellant's eligibility for VA benefits based on her deceased 
husband's service is not established.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. § 101(2); 38 C.F.R. §§ 3.1, 3.8, 3.203.  
The appeal is therefore denied for lack of legal merit.  See 
Cacalda v. Brown, 9 Vet. App. 261, 265 (1996) (where law is 
dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); accord Luallen v. 
Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. 
App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).


ORDER

Eligibility for VA benefits is not demonstrated.  The appeal 
is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

